Case 2:19-mc-00015-GW-PJW Document 28 Filed 02/14/19 Page 1 of 6 Page ID #:990



   1   DENNIS S. ELLIS (SB# 178196)
       dennisellis@paulhastings.com
   2   KATHERINE F. MURRAY (SB# 211987)
       katherinemurray@paulhastings.com
   3   SERLI POLATOGLU (SB# 311021)
       serlipolatoglu@paulhastings.com
   4   PAUL HASTINGS LLP
       515 South Flower Street
   5   Twenty-Fifth Floor
       Los Angeles, California 90071-2228
   6   Telephone: (213) 683-6000
       Facsimile: (213) 627-0705
   7
       Attorneys for Defendants L’ORÉAL USA,
   8   INC., L’ORÉAL USA PRODUCTS, INC., TH
       L’ORÉAL USA S/D, INC. and REDKEN 5
   9   AVENUE NYC, LLC
  10                              UNITED STATES DISTRICT COURT
  11                             CENTRAL DISTRICT OF CALIFORNIA
  12
  13   IN RE SUBPOENAS DUCES TECUM                CASE NO. 2:19-mc-00015
       AND TO TESTIFY AT DEPOSITION
  14   TO COSWAY CO.                              Underlying Litigation
                                                  Civil Action No. 17-14-JFB-SRF
  15                                              United States District Court
       LIQWD, INC. and OLAPLEX LLC,               District of Delaware
  16
                          Plaintiffs,             Third-Party Discovery Cutoff:
  17                                              January 25, 2019
              vs.                                 Pretrial Conference: June 4, 2019
  18                                              Trial: July 29, 2019
       L’ORÉAL USA, INC., L’ORÉAL USA
  19   PRODUCTS, INC., L’ORÉAL   USA              [DISCOVERY MATTER]
       S/D, INC. and REDKEN 5TH AVENUE
  20   NYC, LLC,                                  SUPPLEMENTAL
                                                  MEMORANDUM IN SUPPORT
  21                      Defendants.             OF DEFENDANTS’ MOTION TO
                                                  COMPEL NON-PARTY
  22                                              COSWAY CO. TO COMPLY
                                                  WITH SUBPOENA DUCES
  23                                              TECUM AND TO TESTIFY AT
                                                  DEPOSITION
  24
                                                  Date:     February 28, 2019
  25                                              Time:     1:30 p.m.
                                                  Dept.:    790
  26                                              Judge:    Hon. Patrick J. Walsh
  27                                              [Declaration of Serli Polatoglu filed
                                                  and served concurrently herewith]
  28
                                                                   L’ORÉAL USA’S SUPP. MEMO.
                                                            I.S.O. MOT. TO COMPEL COSWAY’S
       Case No.: 2:19-mc-00015                                  COMPLIANCE WITH SUBPOENA
Case 2:19-mc-00015-GW-PJW Document 28 Filed 02/14/19 Page 2 of 6 Page ID #:991



  1           L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and
  2    Redken 5th Avenue NYC, LLC (together, “L’Oréal USA”) submit this
  3    supplemental memorandum to briefly address some of the arguments raised by
  4    Cosway Co. (“Cosway”) in the Joint Stipulation regarding L’Oréal USA’s Motion
  5    to Compel Cosway to Comply with Subpoena Duces Tecum and to Testify at
  6    Deposition (the “Subpoena”). None of Cosway’s arguments excuse its failure to
  7    comply with the Subpoena served by L’Oréal USA in Liqwd, Inc. v. L’Oréal USA,
  8    Inc., Civil Action No. 17-14-JFB-SRF (the “Underlying Action”) on December 3,
   9   2018—over three months ago.1 As such, Cosway should be ordered to promptly
  10   comply with the Subpoena.
  11          L’Oréal USA has been forced to file several motions to compel against third
  12   parties affiliated with Plaintiffs Liqwd, Inc. and Olaplex LLC (together, “Olaplex”),
  13   who have refused to comply with subpoenas. In particular, Cosway manufactures
  14   products for Olaplex. L’Oréal USA seeks information from Cosway regarding the
  15   composition of Olaplex’s products, as this information bears on L’Oréal USA’s
  16   defenses to Olaplex’s patent infringement claims. (See Dkt. No. 3 at 6.)
  17          Cosway refused to initially respond to the Subpoena, and now takes the
  18   position that it need not comply because L’Oréal USA is “no longer authorized to
  19   conduct third party discovery in the underlying action.” (Dkt. No. 3 at 4.) Even
  20   further, in its Supplemental Memorandum filed today Cosway states: “Cosway
  21   understands that the District Court for the District of Delaware considered
  22
       1
        Cosway’s assertion that L’Oréal USA is at fault for serving the Subpoena “just
  23
       seventeen days prior to the noticed December 20, 2018” date is unavailing. L’Oréal
  24   USA’s service of the Subpoena was timely under both the Scheduling Order
       governing the Underlying Action and the Federal Rules of Civil Procedure. (Dkt.
  25
       No. 3-1, Ex. A, ¶ 3.) If Cosway felt it was not accorded adequate time to comply
  26   with the Subpoena, it should have moved to quash the same. Fed. R. Civ. P.
  27
       45(d)(3). By failing to do so, it has waived this argument. In any event, Cosway
       has had over three months to comply with the Subpoena, and has still refused to do
  28   so.
                                                                    L’ORÉAL USA’S SUPP. MEMO.
                                               -1-           I.S.O. MOT. TO COMPEL COSWAY’S
                                                                COMPLIANCE WITH SUBPOENA
       Case No.: 2:19-mc-00015
Case 2:19-mc-00015-GW-PJW Document 28 Filed 02/14/19 Page 3 of 6 Page ID #:992



  1    L’Oréal’s request for a second reopen [sic] third party discovery in the underlying
  2    matter and declined that request on February 14, 2019.” (Dkt. No. 27 at 1.)
  3    Cosway is seriously misinformed.
  4           On December 12, 2018, the Court suggested that it would be willing to
  5    extend the third party discovery deadline if third parties were relying on the
  6    deadline to not comply. (See Declaration of Serli Polatoglu (“Polatoglu Decl.”)
  7    filed concurrently herewith, Ex. A at 164:19-166:15 (holding that, because certain
  8    third-party witnesses were “rely[ing] on the discovery cut-off as a sword[,] . . . it
   9   would be quite appropriate for the Court to issue an order extending the discovery
  10   cut-off to get those witness in”).) Then, on January 14, 2019, the Court extended
  11   the third-party discovery deadline from December 21, 2018 to January 25, 2019.
  12   (Dkt. No. 3-1, Ex. K.)
  13          Then, just today, the Court made clear that any subpoenas served prior to the
  14   original discovery cutoff date of December 21, 2018 could be enforced by the
  15   courts in which the third parties reside, notwithstanding the discovery cutoff date.
  16   In particular, during a discovery teleconference held in the Underlying Action,
  17   L’Oréal USA informed the Court that it was not seeking to extend any discovery
  18   deadlines any further, but that certain third parties have objected to discovery on the
  19   grounds that the discovery cut-off had passed. (See Polatoglu Decl., ¶ 4.) The
  20   Court made clear that, if a subpoena was served prior to the original discovery cut-
  21   off date (December 21, 2018), then those third parties must comply with any
  22   discovery order relating to that subpoena. (Id.) As an example, the Court
  23   referenced the fact that the Northern District of Illinois just opened discovery for
  24   the limited purpose of allowing L’Oréal USA to depose a third party, Vicki Laris,
  25   who had similarly objected to her deposition on grounds that the discovery cutoff
  26   had lapsed. (See Polatoglu Decl., ¶ 4 and Ex. C at 6:9-15). It is not true that the
  27   Court denied a “request for a second reopen [sic] third party discovery” (Dkt. No.
  28   27 at 1), as no such request was ever made. Rather, the Court encouraged L’Oréal
                                                                      L’ORÉAL USA’S SUPP. MEMO.
                                                -2-            I.S.O. MOT. TO COMPEL COSWAY’S
                                                                  COMPLIANCE WITH SUBPOENA
       Case No.: 2:19-mc-00015
Case 2:19-mc-00015-GW-PJW Document 28 Filed 02/14/19 Page 4 of 6 Page ID #:993



  1    USA to pursue discovery of the third parties through the appropriate courts, and
  2    urged the parties to attempt to resolve third party discovery issues informally. (See
  3    Polatoglu Decl., ¶ 4.) Unfortunately, Olaplex has refused to cooperate in this
  4    regard, and instead has provided misinformation to Cosway in its attempt to block
  5    this discovery at any cost. (Id.) Cosway was served with the subpoena on
  6    December 3, 2018, well before the discovery cut-off. As one court has already
  7    done (Polatoglu Decl., Ex. B), and as the court in the Underlying Action expressed,
  8    this Court can issue an order opening discovery for the limited purpose of having
   9   Cosway comply with the Subpoena.
  10          Such an order is warranted here. Cosway concedes that it did not timely
  11   serve its objections to the Subpoena, but asserts that this Court should consider
  12   them anyway, contending that it did not have sufficient time to comply with the
  13   Subpoena, and that the Subpoena was overbroad and unduly burdensome. (Dkt.
  14   No. 3 at 15.) But Cosway has not articulated any undue burden imposed by the
  15   Subpoena. Moreover, the requests and topics identified therein are narrowly
  16   tailored, and L’Oréal USA accorded Cosway sufficient time to comply with the
  17   Subpoena under the Federal Rules, as it set the compliance date for the subpoena as
  18   December 20, 2018. See Fed. R. Civ. P. 45. The mere fact that a subpoena
  19   imposes a burden on a third party does not excuse non-compliance. The relevant
  20   inquiry is not whether discovery will impose a burden, but whether it imposes an
  21   undue burden. Fed. R. Civ. P. 45(d)(1). As the Northern District of Illinois
  22   explained when it ordered Ms. Laris to comply with her subpoena:
  23                  Compliance with discovery is a nuisance. I agree. And
                      it’s complicated. And when you’re a third party, it just
  24                  seems like it’s not fair. But the rule of law is really
                      important in the United States, and it’s really important
  25                  to me. And that means that, even though it’s
                      inconvenient or difficult or annoying, when you get a
  26                  subpoena or your testimony is necessary for due
                      process, you cooperate because we live in a free society
  27                  because we all comply with the rules.
  28
                                                                     L’ORÉAL USA’S SUPP. MEMO.
                                                -3-           I.S.O. MOT. TO COMPEL COSWAY’S
                                                                 COMPLIANCE WITH SUBPOENA
       Case No.: 2:19-mc-00015
Case 2:19-mc-00015-GW-PJW Document 28 Filed 02/14/19 Page 5 of 6 Page ID #:994



  1    (Polatoglu Decl., Ex. C at 5:24-6:8 (emphasis added).)
  2           Cosway also maintains that Request for Production Nos. 3 and 4, which seek
  3    all invoices in Cosway’s possession relating to the Olaplex Products (see Dkt. No. 3
  4    at 13), are improper, because L’Oréal USA has “offer[ed] no evidence or
  5    explanation” to support its contention that those invoices would identify the
  6    ingredients of the Olaplex Products. (Id.) Had Cosway made any effort to discuss
  7    the Subpoena with L’Oréal USA rather than just ignore it, L’Oréal USA would
  8    have explained that invoices produced by another manufacturer of the Olaplex
   9   products, Gelest, Inc., identifies certain ingredients in the Olaplex products. To the
  10   extent Cosway sources ingredients from other vendors for the Olaplex products,
  11   invoices from those vendors would identify these ingredients. Moreover, in
  12   arguing that it does not have any relevant information because it does not
  13   manufacture the Olaplex No. 1 product (Dkt. No. 27 at 3), Cosway ignores the fact
  14   that the Court in the Underlying Action recently granted Olaplex’s Motion for
  15   Leave to file a Third Amended Complaint, which added the Step 2 and Step 3
  16   products to the case. Cosway does not dispute that it manufactures the Step 2 and
  17   Step 3 products for Olaplex, and Olaplex has made this representation as well.
  18   (See, e.g., Dkt. No. 3-1, Ex. B at 6:4-12.) Moreover, Olaplex has conceded that
  19   Cosway is involved in manufacturing its Step 1 product. (See Dkt. No. 3-1, Ex. C
  20   at 12.) Cosway’s work on the Olaplex products is relevant to L’Oréal USA’s
  21   defenses of noninfringement and invalidity, particularly because Olaplex has taken
  22   the position that it does not know how its products are made.2 (See, e.g., Dkt. No.
  23   3-1, Ex. C at 12.) In any event, this Court should not consider this argument, as
  24   Cosway did not timely serve objections to the Subpoena, thereby waiving all
  25   objections thereto. See McCoy v. Sw. Airlines Co., 211 F.R.D. 381, 385 (C.D. Cal.
  26
       2
  27
        As such, Cosway’s argument that it should not have to comply with the Subpoena
       because Olaplex has already produced relevant information is unavailing. (See Dkt.
  28   No. 27 at 4.)
                                                                     L’ORÉAL USA’S SUPP. MEMO.
                                                -4-           I.S.O. MOT. TO COMPEL COSWAY’S
                                                                 COMPLIANCE WITH SUBPOENA
       Case No.: 2:19-mc-00015
Case 2:19-mc-00015-GW-PJW Document 28 Filed 02/14/19 Page 6 of 6 Page ID #:995



  1    2002).
  2           Finally, Cosway’s request to shift the cost of compliance with the Subpoena
  3    onto L’Oréal USA should be denied. Cosway has not demonstrated an inability to
  4    bear the costs associated with compliance of the Subpoena. Its bare assertion that
  5    L’Oréal USA should bear the costs of compliance because it is “a subsidiary of
  6    L’Oréal S.A., a worldwide enterprise,” is insufficient, and directly at odds with this
  7    Court’s mandatory duty to impose sanctions on Cosway for failing to make any
  8    effort to comply with the Subpoena since its issuance over three months ago. (D.I.
   9   3 at 15.) See Fed. R. Civ. P. 37(a)(5)(A). As the Illinois court noted in granting a
  10   similar motion yesterday, “the rule of law is really important in the United States”
  11   and “when you get a subpoena or your testimony is necessary for due process, you
  12   cooperate.” (Polatoglu Decl., Ex. C a 6:2-8.) This Court should order Cosway to
  13   comply with the Subpoena promptly, and award L’Oréal USA $5,000, which is
  14   only a portion of its fees and costs, for having to bring this motion. (Polatoglu
  15   Decl., ¶ 5.)
  16

  17   DATED: February 14, 2019                       PAUL HASTINGS LLP
  18                                                  By:             /s/
                                                                Katherine F. Murray
  19

  20                                                  Attorneys for Defendants
                                                      L’ORÉAL USA, INC., L’ORÉAL USA
  21                                                  PRODUCTS, INC., L’ORÉAL USA
                                                      S/D, INC. and REDKEN 5TH AVENUE
  22
                                                      NYC, LLC
  23

  24

  25

  26

  27

  28
                                                                     L’ORÉAL USA’S SUPP. MEMO.
                                                -5-           I.S.O. MOT. TO COMPEL COSWAY’S
                                                                 COMPLIANCE WITH SUBPOENA
       Case No.: 2:19-mc-00015
